B. FLETCHER, Circuit Judge,
dissenting:
I dissent. We should grant Pizzuto’s motion to file a second or successive application for a writ of habeas corpus pursuant to 28 U.S.C. § 2244(b)(2)(B). Pizzuto raises serious claims of judicial and prosecutorial misconduct that were not presented in his prior habeas applications. The factual predicate for these claims was revealed only in 2005 by Pizzuto’s co-defendant and could not have been discovered previously even through the exercise of due diligence. Pizzuto’s claims, if proved, will establish such pervasive misconduct that no reasonable factfinder would have found Pizzuto guilty of the underlying offense. He should be afforded the opportunity to present these claims in an application for a writ of habeas corpus.
I am shocked by the conduct in this case. Nothing can be more disturbing to a judge than a conviction and death sentence obtained by a corrupt prosecutor colluding with a corrupt judge. The State asks us to deny Pizzuto an opportunity to challenge just such a conviction and sentence. The majority is willing to do just that. But no fair legal system — and certainly not our American legal system — should allow a conviction and death sentence based in part on perjured testimony procured by the collusion of the judge, the prosecutor, and counsel for Pizzuto’s co-defendant.
As the majority recognizes, the heart of Pizzuto’s claim is that the testimony of James Rice, one of the prosecution’s key witnesses, was negotiated before the trial during ex parte meetings among the prosecutor, the judge who presided over Pizzuto’s trial and sentencing (as well as Rice’s guilty plea and sentencing), and Rice’s counsel. Both Rice and Pizzuto (along with William and Lene Odom) were originally charged with the murders of Berta and Delbert Herndon. Rice and William Odom pleaded guilty to lesser offenses, and charges against Lene Odom were dropped, in exchange for their agreement to testify against Pizzuto.
At Pizzuto’s trial in 1986, Rice testified that in exchange for his testimony he would be spared the death penalty but still would face the possibility of life in prison. In September 2005 — long after Pizzuto’s conviction was final and his first habeas petition had been denied — Rice stated, for the first time, that he had been promised a sentence of twenty years in exchange for his testimony against Pizzuto, and that he was assured he would actually serve only fourteen years, eight months, and sixteen days of that sentence. Immediately after Rice revealed this information, Pizzuto’s counsel located Rice’s ex-wife, who corroborated Rice’s affidavit. Rice’s ex-wife explained that:
I communicated with Jim [Rice] until he was sentenced. He told me about making a deal where he would plead guilty and testify against Jerry [Pizzuto] in exchange for a lower sentence. Jim knew prior to his sentencing hearing that he was going to be sentenced to twenty years, and that he would actually serve less than that with good behavior.... Iam certain that Jim knew what his sentence was going to be prior to the sentencing hearing.
Seeking further corroboration of these statements, Pizzuto’s lawyers obtained the files and billing records of Rice’s counsel. Those files revealed something even more *1012troubling than Rice’s false trial testimony about what he received in exchange for his guilty plea: the fact that Judge George Reinhardt participated in negotiating Rice’s testimony and plea deal. Judge Reinhardt was the judge who presided over Rice’s guilty plea, Pizzuto’s trial, and Pizzuto’s sentencing.
The billing records of Rice’s counsel showed that on January 9, 1986, Rice’s counsel received a phone call from Judge Reinhardt. The next entry, on January 13, is described as two hours of “serious consultations and negotiations for plea-bargaining conference with the prosecutor.” Then, after consulting with Rice about the proposed plea bargain, on January 16 there is an entry for three hours described as “[conference at Crossroads [a local restaurant] with Judge Reinhardt, prosecutor on plea agreement.” Notes from the files of Rice’s counsel confirmed that they had met with Judge Reinhardt and the prosecutor at 6:00 a.m. on January 16 at the Crossroads restaurant. The notes also described the meeting as “discussed negotiations for Rice to enter plea to reduced charges” and noted that “certain questions [were] raised by the Judge” regarding Rice’s version of the murders.
A week later, on January 23, Judge Reinhardt took Rice’s guilty plea. Throughout the plea colloquy, Judge Reinhardt never disclosed his involvement in the negotiations. According to the affidavits of Rice and his ex-wife, before the plea hearing Rice’s attorneys had assured him that they had a close relationship with Judge Reinhardt and the prosecutor, and that they had promised that if Rice pleaded guilty he would be sentenced to twenty years and would actually serve only fourteen years, eight months, and sixteen days. Rice claims that at the same time his lawyers made these assurances, they instructed him to say “no” at the plea colloquy when asked if he had been promised a certain sentence and to say “yes” when asked if he understood that he could receive a life sentence. When Rice testified against Pizzuto, he told the jury that he was facing a possible sentence of life in prison. During closing argument, the prosecutor cited that possible sentence as evidence of Rice’s credibility: “Jim Rice pled guilty to two counts of second degree murder.... Jim Rice expects, and he told you from the witness stand, that he may spend the rest of his natural life in prison. Got a great deal, didn’t he?”
The majority opinion recognizes, as it must, that these facts form the basis of Pizzuto’s claims that the judge committed misconduct by helping to negotiate Rice’s guilty plea and what Rice’s testimony would be at trial; that the judge and prosecutor committed further misconduct by failing to disclose to Pizzuto’s counsel Rice’s plea bargain and the judge’s involvement in it; and that Rice committed perjury at Pizzuto’s trial, condoned by the judge and prosecutor, when he testified that he expected a possible life sentence. Whether Rice also perjured himself concerning the circumstances of the murder we know not. Pizzuto also presents an affidavit from his sister Angelinna stating that the prosecutor and sheriff provided her with alcohol and drugs in exchange for her testimony and that her testimony was coached by the prosecutor.
The majority concludes that Pizzuto should not be allowed to present these claims in a second or successive habeas petition because, even accepting Pizzuto’s factual allegations as true, Pizzuto cannot show that “no reasonable factfinder would have found [him] guilty of the underlying offense,” as required by 28 U.S.C. § 2244(b)(2). I respectfully disagree with this conclusion.
*1013Despite the existence of other evidence against Pizzuto, knowledge of the misconduct by the prosecutor and the judge would have undermined any reasonable jury’s faith in the entirety of the prosecution’s case. “Providing an accused with the right to be tried by a jury of his peers [gives] him an inestimable safeguard against the corrupt or overzealous prosecutor and against the compliant, biased, or eccentric judge.” Duncan v. Louisiana, 391 U.S. 145, 156, 88 S.Ct. 1444, 20 L.Ed.2d 491 (1968). Any reasonable jury would have fulfilled this role as a safeguard had it known that: (1) the supposedly impartial judge had in fact colluded with the prosecutor in securing Rice’s testimony to help convict Pizzuto; (2) the judge and prosecutor promised Rice a particular sentence before his guilty plea; (3) the judge and prosecutor allowed Rice to perjure himself regarding his plea bargain; and (4) the prosecutor and sheriff coached Angelinna to testify and exploited her drug and alcohol addictions.
It is unfortunate that the shocking facts of this case were not uncovered sooner. But fortunate, indeed, that they were eventually uncovered, even though they come to us in the form of a request to bring a second or successive habeas petition. We should rejoice in a system that allows a second habeas challenge when diligent counsel is able to uncover the facts and present them to us before a man is put to death.
When faced with the corruption of our legal system, we must start over. The first step is to allow Pizzuto to file a second petition for habeas corpus in the district court. Nothing more nor less is required of us. I dissent from the majority’s refusal to take that first step.